The decision of this court handed down on May 5, 1930,  is hereby amended to read as follows: Judgment of conviction of the Court of Special Sessions, borough of Queens, reversed upon the law and the facts, information dismissed and bail exonerated. Defendant’s guilt was not established by the evidence. Rich, Kapper, Hagarty and Scudder, JJ., concur; Lazansky, P. J., dissents, being of opinion that the sign on the window and the other proof in the case clearly indicate that defendant was exposing meat for.sale and falsely representing it to be kosher.